DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2017/0211565 to Morreale (Morreale hereinafter) in view of US PGPub 2013/0336708 to Burgess (Burgess).
Regarding claim 1, Morreale teaches a pump (400) comprising a power end (410), a sliding plate (440) extending from the power end, a distal end of the plate having engaging structure (450), a fluid end (420) having complementary engaging structure (427) for slidably mating with the engaging structure as the fluid end is raised or lowered, and a locking plate (460) for preventing disengagement of the engaging structures.  Morreale does not teach that the engaging structure extends for a height of the installation or sliding plate (440).  Burgess teaches a modular structural component (11) having an engagement feature (2) and a complementary engagement feature (3) capable of sliding engagement (paragraph 32) and extending the entire length (L) of the joined components (and that L may be vertical, see paragraph 4).  Burgess teaches that this structure allows simple construction of rigid components (paragraph 32) by sliding. Therefore, it would have been obvious to one of ordinary skill in the art to 
Regarding claim 2, Morreale teaches fasteners (464) interacting indirectly with the fluid end which are parallel to but angularly offset from a direction of sliding.
Regarding claim 3, Morreale teaches that the power end may have a crank (e.g. Fig. 1).
Regarding claim 5, Burgess teaches a circular cross section (as illustrated in the drawing figures generally).
Regarding claim 6, Burgess teaches no contact with other elements of the installation, so it follows that the locking plate of Morreale would not contact the sliding plate.
Regarding claim 7, Burgess teaches a circular cross section (as illustrated in the drawing figures generally).  Regarding a plurality of sliding plates, this constitutes merely the duplication of known parts, which has been held to be obvious (MPEP 2144.04 VI).
Regarding claim 8, Morreale teaches that the height of the sliding plate (440) is substantially similar to the height of the fluid end (420, see Fig. 6A).
Regarding claims 9-11, Burgess teaches interaction over the entire height of the coupled elements (50, 52).
Regarding claim 12, Burgess teaches that the sliding plate is formed integral and unitary with the coupled element (4).
Regarding claim 13, Morreale teaches a stop (450) vertically supporting and preventing vertical sliding.  Given the weight of a fluid end, it would have been obvious to retain such a stop in the combination in order to support the fluid end.
Regarding claim 14, Morreale teaches a power end (410), a first plate (440), extending from the power end and having engaging structure (450), a fluid end (420) having complementary engaging structure (427) for mating with the engaging structure upon joining with the power end, and a suction 
Regarding claim 15, Morreale teaches that the engaging structure (including particularly 450v) is vertically oriented along a height of the sliding plate (440).
Regarding claim 16, Burgess teaches a generally circular cross section (as illustrated in the drawing figures generally).
Regarding claim 17, Burgess teaches interaction over the entire height of the coupled elements (4).
Regarding claim 18, Morreale teaches a second plate (442) parallel to the first which is devoid of engaging structure and indirectly and removably fastened to the fluid end to prevent disengagement of the engagement structures, e.g. by providing vertical support via 444.
Regarding claim 19, Morreale teaches a method of engaging a power end with a fluid end, comprising providing a power end (410) and a fluid end (420) and installing a locking plate (460, as in Figs. 5E and 5F).  Morreale does not teach providing a sliding plate and engagement features as claimed.  Burgess teaches a modular structural component (11) having an engagement feature, or sliding plate (2) and a complementary engagement feature (3) capable of sliding engagement (paragraph 32) and extending the entire length (L) of the joined components (and that L may be vertical, see paragraph 4).  
Regarding claim 20, Burgess teaches no contact with other elements of the installation, so it follows that the locking plate of Morreale would not contact the sliding plate.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morreale in view of Burgess and US Patent 5,782,612 to Margardt (Margardt). 
Regarding claim 4, Morreale as modified in view of Burgess teaches an apparatus and method of mounting a fluid end to a power end generally, and teaches that the power end may include a crank as shown in Fig. 1.  Morreale does not teach a hydraulic power end.  Margardt teaches another positive displacement machine driven by a hydraulic power end (10).  As such, Morreale differs from the apparatus of claim 4 only in the type of power end utilized, which is taught by Margardt.  Since the mounting is independent of any requirement on the power source, the substitution of a hydraulic actuator for the crank of Morreale would have constituted merely the substitution of one known means of producing reciprocation for another, and is therefore obvious on that basis.
Response to Arguments
Applicant’s arguments, see page, filed 7, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burgess.
With respect to applicant’s arguments regarding analogous art, the issue is moot in view of the new grounds of rejection.  However, the examiner notes that the problem faced by the inventor, namely joining two rigid components, is a broad problem which occurs in numerous technical fields.  As such, a great deal of art will be considered to be analogous.
With respect to applicant’s arguments regarding a redesign of Morreale, the examiner disagrees with applicant’s argued principle of operation.  Considered on its face, the basic principle of operation of Morreale relates to positive displacement fluid pumping, rather than to the assembly method of the components encompassed therein.  It is therefore entirely possible to change mounting methods of the fluid end without materially impacting the principle of operation.
In view of the above, the examiner holds that a prima facie case of obviousness has been established and concludes that the claimed invention is obvious over the cited references on the basis of that determination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        29 September 2021